DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
2.	This communication is in response to the communication filed 7/21/2022.  Claims 4-5 and 14 are cancelled. Claims 1-3, 6-13 and 15-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-3, 6-13 and 15-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), the claims are to a statutory category. For example, independent claim 1, and similarly independent claims 15 and 18, are directed, in part, to a method, system and method (i.e., statutory categories including a process, machine, manufacture or composition of matter) for the comparison of health care procedure costs between providers by

CLAIM 1:
receiving, by the networked computer based health care provider ranking system, a user identification for the health care service consumer;

acquiring, by the networked computer based health care provider ranking system, a user demographic information data set corresponding to the health care service consumer;

receiving, by the networked computer based health care provider ranking system, a medical procedure selected for the health care service consumer;

rendering a weighted average reimbursement to ones of the health care service providers for a medical procedure associated with at least two distinct codes, the weighted average reimbursement for one of the health care service providers being a function of:

a quantity of a provider-type sub-component of the medical procedure performed and a contractual allowed reimbursement amount for the provider-type sub-component for each of the at least two distinct codes based upon procedure complexity; 

generating, by the networked computer based health care provider ranking system based upon the user demographic information data set and the medical procedure selected for the health care service consumer, a ranking of health care service providers for performing the medical procedure, wherein the ranking includes the particular health care service provider for which the incentive is provided;

storing as an entry in the database, by the networked computer based health care provider ranking system after the generating, the ranking of health care service providers for performing the medical procedure;

confirming, by the networked computer based health care provider ranking system, completion of the medical procedure, on the health care service consumer, by the particular health care service provider, wherein the confirming includes comparing data generated as a result of completing the medical procedure to information relating to the ranking; and

issuing in response to the confirming, by the networked computer based health care provider ranking system, the incentive to a designated recipient,

wherein the particular health care service provider is a medical facility,

wherein the medical procedure is associated with at least two distinct codes based upon procedure complexity, and

wherein the ranking of health care service providers for performing the medical procedure is determined, at least in part, by the weighted average reimbursement to ones of the health care service providers for the medical procedure associated with at least two distinct codes.

CLAIM 15:
a networked user access portal accessed configured to receive a user identification and provide network access to the system;

a medical procedure listing module configured with computer-executable instructions for rendering a listing of medical procedures for presentation to a user and to receive a notification of a selection of a medical procedure by the user;

a weighted average generator configured for rendering a weighted average reimbursement to ones of the health care service providers for a medical procedure associated with at least two distinct codes, the weighted average reimbursement for one of the health care service providers being a function of:

a quantity of a provider-type sub-component of the medical procedure performed and a contractual allowed reimbursement amount for the provider-type sub-component for each of the at least two distinct codes based upon procedure complexity;

a ranking engine configured to render a ranking for health care providers in a geographic region based at least in part on an estimate of reimbursed costs for the medical procedure selected by the user, wherein the ranking includes a particular health care provider for which an incentive is specified for using the particular health care provider to perform the medical procedure;

wherein the system is further configured with computer-executable instructions for:

providing the ranking to the user,

storing the ranking in a database;

informing an incentive administrator of the ranking for said user by said system; and

issuing the incentive to the user in response to determining the particular health care provider performed the medical procedure on the user, wherein the health care providers are medical facilities,

wherein the medical procedure is associated with at least two distinct codes based upon procedure complexity, and

wherein the ranking of health care service providers for performing the medical procedure is determined, at least in part, by the weighted average reimbursement to ones of the health care service providers for the medical procedure associated with at least two distinct codes.

CLAIM 18:
a database having user information stored therein relating to a health care service consumer;

a processor; and

a non-transitory computer-readable medium including computer-executable instructions for configuring the processor to carry out a method comprising:

receiving, by the networked computer based health care provider ranking system, a user identification for the health care service consumer; 

acquiring, by the computer based health care provider ranking system, a user demographic information data set corresponding to the health care service consumer; 

receiving, by the computer based health care provider ranking system, a medical procedure selected for the health care service consumer; 

rendering a weighted average reimbursement to ones of the health care service providers for a medical procedure associated with at least two distinct codes, the weighted average reimbursement for one of the health care service providers being a function of: a quantity of a provider-type sub-component of the medical procedure performed and a contractual allowed reimbursement amount for the provider-type sub-component for each of the at least two distinct codes based upon procedure complexity; 

generating, by the computer based health care provider ranking system based upon the user demographic information data set and the medical procedure selected for the health care service consumer, a ranking of health care service providers for performing the medical procedure, wherein the ranking includes the particular health care service provider for which the incentive is provided;

storing as an entry in the database, by the computer based health care provider ranking system after the generating, the ranking of health care service providers for performing the medical procedure;

confirming, by the computer based health care provider ranking system, completion of the medical procedure, on the health care service consumer, by the particular health care service provider, wherein the confirming includes comparing data generated as a result of completing the medical procedure to information relating to the ranking; and

issuing in response to the confirming, by the computer based health care provider ranking system, the incentive to a designated recipient,

wherein the particular health care service provider is a medical facility, wherein the medical procedure is associated with at least two distinct codes based upon procedure complexity, and wherein the ranking of health care service providers for performing the medical procedure is determined, at least in part, by the weighted average reimbursement to ones of the health care service providers for the medical procedure associated with at least two distinct codes.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1, 15 and 18 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims, as a whole, are directed to a method and apparatus for the comparison of health care procedure costs between providers by processing information and ranking providers based on medical procedures rendered by providers to patients which involves human activities and thus, the abstract idea of certain methods of organizing human activities which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claim 1 recites “confirming, by the networked computer based health care provider ranking system, completion of the medical procedure, on the health care service consumer, by the particular health care service provider, wherein the confirming includes comparing data generated as a result of completing the medical procedure to information relating to the ranking”, claim 15 recites “a ranking engine configured to render a ranking for health care providers in a geographic region based at least in part on an estimate of reimbursed costs for the medical procedure selected by the user, wherein the ranking includes a particular health care provider for which an incentive is specified for using the particular health care provider to perform the medical procedure” and claim 18 recites “confirming, by the computer based health care provider ranking system, completion of the medical procedure, on the health care service consumer, by the particular health care service provider, wherein the confirming includes comparing data generated as a result of completing the medical procedure to information relating to the ranking” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 15 and 18 but further describe the elements and/or recite field of use limitations. For example, claim 2 recites emailing the ranking which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 3 recites confirming an incentive list which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 6 recites issuing an incentive which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 7 recites validating the qualification of the health care service consumer for the incentive which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 8 recites the identification comprises an insurance ID number, first name and last name which is merely information and therefore, is directed to the same abstract idea identified for the independent claim. Claims 9 and 10 recite the ranking comprises a listing of providers which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 11 recites scores are based on quantity of provider-type sub-components performed and cost for performing the components which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 12 recites procedure quantity and cost information is based on data collected from reimbursement contracts which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 13 recites procedure and quantity components are aggregated by facility which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 16 recites for each of the sub-components of the medical procedure performed, the quantity is a total number of procedures performed by a group of health care service providers that perform the medical procedures which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 17 recites authenticating the user identification which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 19 recites for each of the sub-components of the medical procedure performed, the quantity is a total number of procedures performed by a group of health care service providers that perform the medical procedures which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 20 recites authenticating the user identification which is an abstract idea because for each of the sub-components of the medical procedure performed, the quantity is a total number of procedures performed by a group of health care service providers that perform the medical procedures which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a networked computer, a database, ranking system, etc. which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0019]-[0027] of applicant's specification (US 13/246060) recites that the system/method is a networked computer system (e.g., Internet), etc. which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
4.	Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 7/21/2022.

4.1.	Applicant argues, on pages 8-11 of the response, that the pending claims are not directed to an abstract idea; and the pending claims are directed to an improvement to a particular networked system facilitates/enables rendering of a new type of information that provides a ranking for certain medical procedures and permits new functionality to exist that would not otherwise be incorporated into a medical service provider ranking system.
Examiner disagrees.
First, it is submitted that the claims, as a whole, are directed to an abstract idea because the claims as a whole are directed to certain methods of organizing human activity. More specifically, the claims, as a whole, are directed to comparing health care procedure costs between providers—processing information regarding procedure costs between providers and patients involve human activities. 
Second, it is submitted that the claims are not directed to solving a technological problem per se, rather the claims are attempting to solve a problem rooted in a business process (i.e., provider management by comparing provider costs and ranking providers) by using well-known general purpose computers to perform routine and conventional functions (e.g., receiving/transmitting/generating/processing information medical/provider information). Moreover, the alleged improvements of Applicant's claims pertain to the abstract idea itself, rather than improvements to the technology (i.e., computer technology or computer field). For example, the claims recite general purpose computer technologies (i.e., a networked computer, etc.) without any limitations claiming that the general purpose computer technologies have been improved, such as, by making the general purpose computer operate faster, improving the general purpose computer's data storage capabilities, etc. In other words, the focus of Applicant’s claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools.
	As such, it is respectfully submitted that the pending claims, as a whole, are directed to an abstract idea, do not integrate the abstract idea into a practical application and do not recite significantly more than the abstract idea itself and thus, not patent-eligible for the reasons set forth above, in section 3, supra, and incorporated herein.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686